Exhibit 10.2 FIRST AMENDMENT TO WARRANT NO. OF GENESIS GROUP HOLDINGS, INC. This First Amendment (the “Amendment”) is being issued by Genesis Group Holdings, Inc. (the “Company”) to amend Warrant No. (the “Warrant’) issued by the Company as of September , 2012 to , a corporation. This Amendment hereby amends the definition of “Initial Number” in the Warrant to change the reference therein to “ten percent (10%)” to read “eleven and one half percent (11.5%)” such that from and after the date of this Amendment, the definition of “Initial Number” in the Warrant shall read as follows: “Initial Number”means eleven and one half percent (11.5%) of the Fully Diluted Shares on the Exercise Period Commencement Date multiplied by 70%.” This Amendment shall be an integral part of the Warrant. All of the terms of Section 8 of the Warrant are hereby incorporated by reference mutatis mutandis as if fully set forth herein. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] IN WITNESS WHEREOF, the Company has caused this Amendment to be executed in its corporate name by one of its officers thereunto duly authorized this day of , 2012. GENESIS GROUP HOLDINGS INC. By: Name: Title: Accepted as of the date forth above: By: Name: Title:
